          Case 4:19-cv-02237-HSG Document 115 Filed 05/26/20 Page 1 of 6



 1   BRUCE D. CELEBREZZE, State Bar No. 102181
     bruce.celebrezze@clydeco.us
 2   JASON J. CHORLEY, State Bar No. 263225
     jason.chorley@clydeco.us
 3   CLYDE & CO US LLP
     101 Second Street, 24th Floor
 4   San Francisco, California 94105
     Telephone: (415) 365-9800
 5   Facsimile: (415) 365-9801

 6   Attorneys for Defendants
     THE TRAVELERS INDEMNITY COMPANY,
 7   THE PHOENIX INSURANCE COMPANY, and
     THE CHARTER OAK FIRE INSURANCE
 8   COMPANY (all erroneously sued as Travelers
     Indemnity Company and Travelers Casualty and
 9   Surety Company)

10
                                UNITED STATES DISTRICT COURT
11
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
     IN RE AMERICAN BANKERS                                Case No. 4:19-cv-02237-HSG [Consolidated
13   INSURANCE COMPANY OF FLORIDA                          with 4:19-cv-03556-HSG]

14
     CITY OF WALNUT CREEK,                                STIPULATION AND [PROPOSED] ORDER
15   Plaintiff,                                           OF ALL PARTIES REQUESTING
                                                          CONTINUANCE OF TRIAL DATE AND
16
     v.                                                   OTHER DATES CURRENTLY SET
17                                                        FORTH IN THE COURT’S SCHEDULING
     ADMIRAL INSURANCE COMPANY, a                         ORDER [DOC 51]
18   corporation; TRAVELERS INDEMNITY
     COMPANY AND TRAVELERS
19   CASUALTY AND SURETY COMPANY, a
     corporation; ATLANTA INTERNATIONAL
20
     INSURANCE COMPANY, formerly known
21   as DRAKE INSURANCE COMPANY OF
     NEW YORK, a corporation; INSURANCE
22   COMPANY OF THE STATE OF
     PENNSYLVANIA, a corporation;
23   AMERICAN BANKERS INSURANCE
24   COMPANY OF FLORIDA, a corporation;
     TRANSCONTINENTAL INSURANCE
25   COMPANY, a corporation; COLUMBIA
     CASUALTY COMPANY, a corporation; and
26   DOES 1 through 49, inclusive,
     Defendants.
27
28                                                       -1-
                            Stipulation and [Proposed] Order to Continue Trial Date, Etc.
                            Case No. 4:19-cv-02237-HSG (consolidated 3:19-cv-03556)
       Case 4:19-cv-02237-HSG Document 115 Filed 05/26/20 Page 2 of 6



 1
            The parties jointly request that the Court modify the Pretrial Schedule for good cause.
 2
     FRCP 16(b)(4). All parties, having met and conferred through counsel of record, respectfully
 3
     request changes to the Court’s Scheduling Order (Doc 51). The immediate need for this request
 4
     arises principally from the current COVID-19 outbreak and the challenges that this has imposed
 5
     on the parties, particularly in the area of concluding necessary discovery ahead of the deadline for
 6
     the filing of dispositive motions.
 7
            The undersigned, constituting all the parties appearing in this action, through undersigned
 8
     counsel of record hereby stipulate to continue the Final Pretrial Conference from October 13,
 9
     2020 to January 12, 2021; and further stipulate to continue Trial from November 2, 2020 to
10
     February 1, 2021, or according to the Court’s convenience and availability. Other future
11
     scheduled dates have proposed modified dates commensurate with these changes. The full list of
12
     scheduled dates and proposed new dates are set forth below:
13
14
            A.      Proposed Alternative Dates for Scheduling Order.
15
16          Remaining Event Dates per Current Scheduling Order (Doc 51):

17          Expert Designation: May 25, 2020

18          Exchange Rebuttal Designation: June 24, 2020

19          Dispositive Motion Hearing Deadline: July 16, 2020 at 2:00 p.m.

20          Close of Fact Discovery: August 3, 2020

21          Pretrial Conference: October 13, 2020 at 3:00 p.m.

22          Five Day Jury Trial: November 2, 2020 at 8:30 a.m.

23
24          Requested Event Dates per Stipulation of Parties:

25          Expert Designation: August 24, 2020

26          Exchange Rebuttal Designation: September 23, 2020

27          Dispositive Motion Hearing Deadline: October 15, 2020 at 2:00 p.m.

28          Close of Fact Discovery: November 3, 2020
                                                          -2-
                               Stipulation and [Proposed] Order to Continue Trial Date, Etc.
                              Case No. 4:19-cv-02237-HSG (consolidated with 3:19-cv-03556)
       Case 4:19-cv-02237-HSG Document 115 Filed 05/26/20 Page 3 of 6



 1
            Pretrial Conference: January 12, 2021 at 3:00 p.m.
 2
            Five Day Jury Trial: February 1, 2021 at 8:30 a.m.
 3
            Thus, the proposed new Scheduling Order dates reflect effectively a three-month
 4
     continuance of the currently applicable dates.
 5
 6          B.      Statement of Good Cause for Requested Continuance of Trial
                    and Related Dates.
 7
 8
 9          The parties request these changes to the Scheduling Order for several reasons:

10
11      1. The COVID-19 outbreak and consequent lockdowns have created insuperable logistical

12          obstacles to conducting meaningful discovery in the remaining time allotted under the

13          current Scheduling Order. These obstacles include:

14          a. The lack of access to offices and documents prevent parties from conducting all

15               necessary document discovery before the impending discovery deadline.

16          b. Lack of access to in-person meetings make preparing for depositions difficult or

17               impossible.

18          c. The inability to conduct in-person events makes it difficult or impossible to attend

19               depositions, both for witnesses and attorneys.

20          d. Parties that need to plan to defend depositions will be prejudiced in their ability to do

21               so if they cannot meet with their clients in person both before and during depositions.

22          e. Parties intending to take depositions will be prejudiced in their inability to do so

23               within the time needed to complete discovery and bring or oppose any dispositive

24               motions.

25          f. The same obstacles presented with respect to discovery generally apply with equal, or

26               even greater, force with respect to expert discovery. Exchange of documents and

27               conducting of depositions is impeded by the current emergency restrictions, without

28               prejudice to the parties and undue burden on the parties and counsel.
                                                           -3-
                                Stipulation and [Proposed] Order to Continue Trial Date, Etc.
                               Case No. 4:19-cv-02237-HSG (consolidated with 3:19-cv-03556)
      Case 4:19-cv-02237-HSG Document 115 Filed 05/26/20 Page 4 of 6



 1
       2. The parties participated in mediation on April 14, 2020, and the City and one of the
 2
          insurers, Atlanta International Insurance Company effectively settled on April 30, 2020,
 3
          after lengthy negotiations, causing additional delays.
 4
       3. The parties anticipate that restrictions on their ability to complete discovery and bring
 5
          dispositive motions will lessen over the coming months and believe that the new dates
 6
          proposed reflect a good-faith estimate of the amount of additional time needed in this
 7
          case.
 8
       4. The parties further agree that, if the current deadlines remain effective, particularly those
 9
          with respect to discovery and dispositive motions, various discovery disputes will have to
10
          be brought before the Magistrate Judge for resolution quickly; and many, if not all, such
11
          disputes may be avoided with the additional time provided by the proposed continuance.
12
13
                                                     Respectfully submitted,
14
15   DATED: May 22, 2020                                CNA COVERAGE LITIGATION GROUP
16
                                                         By: /s/ Edward J. Tafe
17                                                          EDWARD J. TAFE
18                                                             Counsel for Defendants NATIONAL FIRE
                                                               INSURANCE COMPANY OF HARTFORD
19                                                             and COLUMBIA CASUALTY COMPANY
20
21   DATED: May 22, 2020                                BROWN & WINTERS
22
                                                         By: /s/ Wentzelee Botha
23                                                          WENTZELEE BOTHA
                                                             RYAN D. DROBEK
24
                                                               Counsel for Plaintiff CITY OF WALNUT
25                                                             CREEK
26
27
28
                                                        -4-
                             Stipulation and [Proposed] Order to Continue Trial Date, Etc.
                            Case No. 4:19-cv-02237-HSG (consolidated with 3:19-cv-03556)
      Case 4:19-cv-02237-HSG Document 115 Filed 05/26/20 Page 5 of 6



 1   Dated: May 22, 2020                                   NIXON PEABODY LLP
 2
 3                                                       By: /s/ Dawn N. Valentine
                                                              Matthew A. Richards
 4                                                            Dawn N. Valentine
                                                              Attorneys for Defendant
 5                                                            INSURANCE COMPANY OF THE
                                                              STATE OF PENNSYLVANIA
 6
 7
 8   Dated: May 22, 2020                                   TITTMAN WEIX LLP

 9
10                                                       By: /s/ Edward J. Valdespino
                                                              Raymond J. Tittmann
11                                                            Edward J. Valdespino
                                                              Christina M. Roberto
12
                                                                 Attorneys for Defendant
13                                                               AMERICAN BANKERS INSURANCE
                                                                 COMPANY OF FLORIDA
14
15
     DATED: May 22, 2020                                   WALSH MCKEAN FURCOLO LLP
16
17
                                                         By: /s/ James T. Derfler
18                                                           James T. Derfler, Esq.
                                                             Attorneys for Defendant
19                                                           ADMIRAL INSURANCE COMPANY
20
21
     DATED: May 22, 2020                               CLYDE & CO US LLP
22
23                                                      By: /s/ Jason J. Chorley
                                                            Bruce D. Celebrezze
24                                                          Jason J. Chorley
                                                            Attorneys for Defendants
25                                                          THE TRAVELERS INDEMNITY
                                                            COMPANY, THE PHOENIX INSURANCE
26                                                          COMPANY, and THE CHARTER OAK
                                                            FIRE INSURANCE COMPANY
27
28
                                                       -5-
                            Stipulation and [Proposed] Order to Continue Trial Date, Etc.
                           Case No. 4:19-cv-02237-HSG (consolidated with 3:19-cv-03556)
       Case 4:19-cv-02237-HSG Document 115 Filed 05/26/20 Page 6 of 6



 1
                             ATTESTATION PER LOCAL RULE 5-1(i)(3)
 2
            The e-filing attorney hereby attests that concurrence in the filing of the document has been
 3
     obtained from each of the other signatories indicated by a conformed signature (/s/) within this e-
 4
     filed document.
 5
 6   DATED: May 22, 2020                                 CLYDE & CO US LLP

 7
                                                          By: /s/ Jason J. Chorley
 8                                                            Bruce D. Celebrezze
                                                              Jason J. Chorley
 9                                                            Attorneys for Defendants
                                                              THE TRAVELERS INDEMNITY
10                                                            COMPANY, THE PHOENIX INSURANCE
                                                              COMPANY, and THE CHARTER OAK
11                                                            FIRE INSURANCE COMPANY
12
13
14
                                            PROPOSED ORDER
15
16   IT IS SO ORDERED.
17
     DATED: ____________
               5/26/2020
18                                                             HON. HAYWOOD S. GILLIAM, JR.
19
20
21
22
23
24
25
26
27
28
                                                         -6-
                              Stipulation and [Proposed] Order to Continue Trial Date, Etc.
                             Case No. 4:19-cv-02237-HSG (consolidated with 3:19-cv-03556)
